                 Case 8:19-cr-00476-PWG Document 1 Filed 10/09/19 Page 1 of 4




                           IN.-r111-
                                   ) tCN 1:r1!D STA TES D ISTR IC '    1-f-O t'
                                                                              fRT
                               FIAR 'I'I'IFcI)'
                                              .
                                              I'
                                               S'1-R IfM-I'I)F N
                                                               .'
                                                                I'AIASr'
                                                                       L AN'D

 1-.
   ?'
    N.1r.
        r1
        .,-
          J1)$'
              1.
               -.
                ,
                Ar1-.
                    '
                    E'S ().
                          '
                          F.z&A'
                               11!z
                                  'I
                                   'tIf.
                                   .   Nz-
                                         ï
                                                                                  '

                                                                                      fNR 1E
                                                                                  ...xh'Mh
                                                                                               A.
                                                                                                z
                                                                                                1'Ix
                                                                                         lyhvasjy
                                                                                                   Ni
                                                                                                   .s..
                                                                                                      ,
                                                                                                      1,
                                                                                                      . l.,
                                                                                                        jj.
                                                                                                          h
                                                                                                          s*'
                                                                                                            A-f-). j!7jt
                                                                                                            *N
                                                                                                             '
                                                                                                             k          yo.x
                                                                                                                           :t
                                                                                                                           y Ns  h
                                                                                                                                 ..).
                                                                                       t.-
                                                                                         )      k
                                                                                       $-hvm.x-s.Yt
                                                                                                Jx-'
                                                                                                   tq .  t-
                                                                                                          -.-x
                                                                                                             z
                                                                                                    ' $ s x--- tb
                                                                                                                5x
                                                                                                                 . -
                                                                                                                   -
                                                                                                                  i-v k-
                                                                                                                       v-
                                                                                                                        t  .
                                                                                                                           s Xxxi
                                                                                                                                k--
                                                                                                                                  .
 17
  w'DNA
      ''A RD N AT H A N lE1w B 'ZXIuK ER ,                                            (Inttlrstate'
                                                                                                  .
                                                                                                  -
                                                                                                  l-y-c4nspol-t'
                                                                                                               jtr
                                                                                                                 tl
                                                                                                                  -tll,ofS'tolen
                                                                                      Propttrtw
                                                                                              v,
                                                                                              . 18t'.
                                                                                                    1-SN-(-'-j
                                                                                                             :'23
                                                                                                                -14-
                                                                                                                   :1?ell-
                                                                                                                         )niu
                      D efendant                                                      jyf)S*t1SSI
                                                                                      .         .O1'
                                                                                                   ll.
                                                                                                     fj..
                                                                                                        j...
                                                                                                           11.1!l
                                                                                                                -
                                                                                                                tlx111*,j
                                                                                                                        ..y j-y.N
                                                                                                                                u>
                                                                                                                                 .. .
                                                                                      %.
                                                                                      s 922(g)(1);.
                                                                                                  Ai((
                                                                                                     11nt.
                                                                                                         '
                                                                                                         y
                                                                                                         , anf
                                                                                                        .... lAbettir
                                                                                                               .    .l
                                                                                                                     o'.
                                                                                                                     ea, 1.8
                                                                                      1)
                                                                                       .
                                                                                       1
                                                                                       6>k
                                                                                         %.
                                                                                          -'wf-  S .'
                                                                                              .. k  è/
                                                                                                    .4!-Ff)rfeiturttj 18 U .k
                                                                                                                            S.f)'
                                                                                                                                .>
                                                                                      jj924(f1)&.981.(a)(1)(f.
                                                                                                             -),21I.
                                                                                                                   '
                                                                                                                   f-S.I7.
                                                                                      j853(10,28U.S.(k j246'1.(c))

                                                                                                                                        x
                                                                                                                                        N
                                                                                               .
                                                                                                                   .. .
                                                              .5


                                                    :*
                                                     r::,
                                                        #;rlr
                                                            flr:/:'hlkr-1k2!,
                                                                            *4:


                                               1N:
                                                 1à1('
                                                     ,X7
                                                       1
                                                       ..-
                                                      :.
                                                     ......NJ
                                                            I1)
                                                              -
                                                              JNv
                                                                .I
                                                                 >
                                                                 .



                                                f.
                                                 '
                                                 N()(.
                                                     fN T..f)N'FJ
                            (InterstattTransportationofStolen Prtpperty)

         -1.
           '*1
             Ae (.
                 ''
                  )'
                   ra.
                     nclJ'
                         urv '
                             l
                             -tlrthe t-.
                                       )istrictofN
                                                 .
                                                 t'
                                                  f.étl-.x,
                                                          .
                                                          'lat
                                                             nd charof
                                                                     ?estllat:



                                   KIINVAR D N
                                             . A-I'IIAN I'
                                                         .
                                                         F-l)aN5?A Iw'
                                                                     .
                                                                     K 1i
                                                                        .
                                                                        )'
                                                                         .
                                                                         R,

J*id 1
 '   é'
      1
      40svi. zlv!.
           n<.t  ,arlt'
                  .   l'
                       vvi-
                          1.
                           1'ftfll.y't.
                                      raosportand transfer1
                                                          -I'
                                                            Iintttrsta'
                                                                      tet-
                                                                         qc'
                                                                           yl
                                                                            n'
                                                                             :
                                                                             x
                                                                             tl'
                                                                               ne.
                                                                                 l-t-.
                                                                                     efrf',14.
                                                                                             1I.
                                                                                               n.t
                                                                                                 1ianato

)
N'
 .Iarvland anx
             y?coclds,5>za
                         .res,ar
                               ndlxa
                                   ercband1se (
                                              .
                                              è-
                                               ftlle'
                                                    va)kte0.
                                                           f%>
                                                             ''5,4
                                                                 .
                                                                 )0.f
                                                                    u)orrnore---tllat.
                                                                                     l
                                                                                     -s,




 f           j w.e V
     v.k.. .z.
l8 1.v
     l.%
       -'.(' '
             k-'
               3
               .
          Case 8:19-cr-00476-PWG Document 1 Filed 10/09/19 Page 2 of 4



                                         CIItJN -r TW O
                               tlptllonitiPosscssion ofFirearnzs)
       The (-
            lrand Jttry t'
                         br'
                           the llistl-iit0f-N.
                                             larl'land furtherchargesthat:



                             IrIIB 'A RI) NA TH A N 1EL 55
                                                         .'A LK ER,

k'
 noïl-ing'I
          '
          .
          tellad previously been convicted ofacrinat.punisllable b)
                                                                  -riznprisolpnlent1i-)l-aten'
                                                                                             n



bea
A
' ringseri:
          .
          tlnunnberB-1-
                      7-X'7-750'a-
                                 tld(2)aN'
                                         1arl11-
                                        ..     1.
                                                ,N
                                                 ''
                                                  loclel('
                                                         )t)?.221w0ngR1fle> bea
                                                                              .ringserial




18IJ.S.C..j922(g)(1)
           Case 8:19-cr-00476-PWG Document 1 Filed 10/09/19 Page 3 of 4



                                Ff)R.
                                    li-E1.-l'U.
                                              RE AtsLEf.
                                                       JXt.T.
                                                            IO N'



               P ursuantto l7ecl.R .(7ri1-
                                         9.
                                          )-'
                                            .
                                            1à.32.2 notice is hereby given to the defendgtntthatthe

t1
 .nited States'
              wril1seek forfbittn-
                                 e as partofany sentence .
                                                         1
                                                         -11accordance 4:.
                                                                         '
                                                                         1
                                                                         -th 18 1
                                                                                .-.
                                                                                  '
                                                                                  f.S..(.
                                                                                        7



defel-
     jdamt's convictionsunder Chounts tllleand TB.
                                                 o ofthislndietll-
                                                                 ient-

                                   Stolen Propertv Forfkitrlrç
               l7
                ,ptln t-
                       aonvictien oj'
                                    -theofttunsesett-
                                                    orth i1)t-
                                                             rt?unt()ne,and incozporated here,the

defendant,

                              1!IA'
                                  % 'A RII N .
                                             A'1-IIA N 1121.
                                                           ,SVA LK ER ,




butnotlilmitttdtoarnoneyjuclgluentfbl-atleast$44,643.50i.
                                                        l11..
                                                            1nitedStatescttrrency.
                                       Firearm s Forfciture

               t-l)7on conviction oftheoffense alleged
                                                     'il)(.
                                                          -.c1u1'
                                                                tt'.
                                                                   1--
                                                                     $.
                                                                      '
                                                                      v0 0fthislè
                                                                                ndictl-nellt,and

incorporated here,thedefendant,

                             EDAVA R D NAT H AN IF-I.A.
                                                      V AI.
                                                          ZK1!
                                                             1Ika

sha..
    1.
     1forfe1ttt)thel-/l'lil'ed Sta
                                 .tes,pul-suantto 181.
                                                     -.
                                                      J.S.(-
                                                           7-j
                                                             ,92z1
                                                                 'f
                                                                  q'
                                                                   J)and281-1
                                                                            .-S.Q'.t
                                                                                   V
                                                                                   ,
                                                                                   .
                                                                                   t2461(t-
                                                                                          .'
                                                                                           .
                                                                                           ),ally
lirearnasinvolvedintheoffense,includingbutnotlinlitedto:(1):1Gltlck.
'
                                                                   -
                                                                   33(èlen4,.357S1(-
                                                                                   .).
bearing serialnulnberB
                     -l7-,X-1-75()-
                                  ,arj.
                                      d (2)a N
                                             '.
                                              larlin,l
                                              '      'v'
                                                       lodel6t.
                                                              ),-22 I--ongltitle,bearing sttrial
num ber51N 68225::.




                                                  )
                   Case 8:19-cr-00476-PWG Document 1 Filed 10/09/19 Page 4 of 4



                                                                 >.ubstitutcAssets


  (
  -1éL..
       s:
        i;i
          L
          -
          !1-1
             z.l
               :,tt
                  y
                  .
                  ,
                  (41
                    .J
                     :i
                      L):
                        !
                        ,f.
                          '
                          )
                          t's
                            .
                            ,t.
                              :
                              l:
                               L1k
                                :.t
                                  s
                                  i11
                                    '
                                    :
                                    $$;
                                      .
                                      1
                                      .-
                                       1
                                       :3:i:
                                         )t
                                         '-ttjb
                                           .  L)
                                               .i.
                                                 !'
                                                  J,q
                                                    iï
                                                     .
                                                     '
                                                     :f.
                                                     . -
                                                       .T
                                                        '1.
                                                        - '
                                                          f-)'
                                                             j-
                                                              .
                                                              4r
                                                              '.
                                                               ?p1
                                                                 ..
                                                                 't)
                                                                   kL
                                                                   -'
                                                                    .i.
                                                                    - 1r
                                                                       .
                                                                       ).j
                                                                         -
                                                                         i2
                                                                          -$
                                                                           î::
                                        cannt)1'be.l
                                              -
                                                   .oc.
                                                      ated '
                                                           ttpo.
                                                               n'tlnktexercise t4
                                                                                .t
                                                                                 '-due diI1jtcnckt;

                                        hasbeen trans'
                                                     -
                                                     l
                                                     Derred t7.
                                                              rsold.tt),t)1-clttp.()sitttcl'
                                                                                           tvith,athird person;

                                        I'
                                         ?
                                         q1.
                                           '
                                           tsbeen!)).
                                                    aced bevo
                                                           v ndtl'
                                                                 ).
                                                                  e.iurisdict.
                                                                             ionoftIae(-.
                                                                                        '()
                                                                                          .tu-t.p
                                                                                                '


                                        has btten conu-
                                                      ningl
                                                         < ed '
                                                              w'ith otherpr
                                                                         w opertvv' '
                                                                                    îvlèit-
                                                                                          .)-
                                                                                            tcan.
                                                                                                not.b.e subdividtttl

                                        Nsitbouttliffèculty,

  thet/
      7n1teclS.ta.
                 tt>
                   .s Jn'
                        t.
                         tl-st'
                              Iantto'
                                    -
                                    3
                                    :
                                    -1t..
                                        1.%
                                          u'-(-' q.8'
                                                    F-
                                                     :
                                                     1(p)1:
                                                          1s1.
                                                             t'
                                                              jct'
                                                                 l.
                                                                  rlnt'
                                                                      .
                                                                      ll-at'
                                                                           .
                                                                           etlF
                                                                              t.
                                                                               ry''
                                                                                  ws
                                                                                   o'lJ%Nt-- q--
                                                                                               14f)'1(c1 si
                                                                                               .          '
                                                                                                          lt'
                                                                                                            .
                                                                                                            t1l
  btte.
      t-
       j.
        t'
         .
         i'
          f
          -led t.t.
                  y.
                   1'
                    -
                    t-
                     l.
                      rfeit'
                           (.
                            lf.
                              'eofsubstituteI-
                                             '
                                             )f
                                              .
                                              'opef
                                                  .
                                                  -t'
                                                    T?up to '
                                                            thkts.
                                                                 'alh
                                                                    t.
                                                                     lttoftl
                                                                           attforfeitablep'
                                                                                          ropectv clescribed




  j.$3(: ï-k
           $-('-
               '
               .
               N
               ..ï&
                  ;
                  '.(
                    J
                    N$' j$
                         dx
                          '
                          2.jjx
                              'jN
                                j(
                                ?x(N)
                                  -.
                                   .,

  jt
  . '7j-'
    y   )r.%
           vN.(>
               .p%qj.
                    )'
                     *
                     <
                     :
                     )
                     .g,.j
                         N'
                          (jy
                            .

  ?..
  x  tl.;
        T.%<>
            ..C..r
                 )l
                  s8-.
                     :
                     1
                     -.'
                       -'
                        )(1.t1
                           /.
                            ..
                             z
  'z
  g4g.t,1.x
   .      %
          -
          .*.()!
               ..t
                 &
                 .
                 '
                 t
                 ;.'
                   o
                   7.4L'
                       >
                       -l!
                         z
                         't,
                           >
                           .'
                            )
                                                                                            ww                                v.-s*..
                                                                                                                                    d18
                                                                                       xh
                                                                                                                w. . sv
                                                                                                                    .w        .   .2             ;p>           jjf
                                                                                       /                                jtx
                                                                                                                       j. .v.
                                                                                                                            ..
                                                                                                                             hx,s...*         yp;p .
                                                                                                                                            ..e ex   w.,Ne
                                                                                                                +h .i.zq
                                                                                                                       z                   <
                                                                                                                                           z
                                                                                                          '
                                                                                                          .r.
                                                                                                                   z..                    .y            .!
                                                                                                                                                    ...3,),.
                                                                                 ..           .  . . ..
                                                                                 l
                                                                                 x't'
                                                                                    ïlAtw
                                                                                    .  w.l-I
                                                                                           '''    y
                                                                                                  .-
                                                                                                . J 1t1
                                                                                                      -,-           t'
                                                                                                                     .:b
                                                                                                                     -
                                                                                 t,nitu
                                                                                 .-.    e.t
                                                                                          't>.tkqtkk:sJNtttlrpxkt-
                                                                                                                 s
                                                                                                                 y'




SIGNATMRE REBACTEB
  1x
   to
    ;''    it
  tdfv
     l
     )l
      L
      -I
       '
       -
       :)
        .
        '
        (-
         7
         hf
          2)
           .
           1-:
             k
             ;ï
              -.
               i
               .
               l-
                ).
